USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 1 of 16


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION


UNITED STATES OF AMERICA             )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )       CASE NUMBER: 2:04-CR-71
                                     )
ANTHONY ALEXANDER                    )
                                     )
      Defendant.                     )

  GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
          MOTION UNDER THE FIRST STEP ACT

      Comes now the United States of America, by United States Attorney

Thomas L. Kirsch, II, and Tina L. Nommay, Assistant United States Attorney,

and files its response in opposition to the Motion under the First Step Act filed

by the pro se Defendant, Anthony Alexander (hereafter Alexander). (D.E. 398)

The government contends that application of Section 404 of the First Step Act

affords Alexander no relief and requests that his motion be denied for the

reasons set forth below.

Offense

      On October 22, 2004, a Superseding Indictment was filed against

Alexander and his co-defendant.          (D.E. 41)   On February 4, 2005, the

Government filed an Information to establish its reliance on Alexander’s prior
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 2 of 16


convictions as a sentencing enhancement under 21 U.S.C. § 851. (D.E. 91)1

The case proceeded to trial, and on February 28, 2005, Alexander was found

guilty by a jury of various gun and drug offenses contained in the Superseding

Indictment. Specifically, Alexander was found guilty of the following offenses:

Count 1 – a violation of 21 U.S.C. § 846 Conspiracy to Possess with intent to
distribute 500 grams or more of Cocaine;
Counts 2, 5 and 6 - violations of 21 U.S.C. § 841 distribution of cocaine;
Count 3 – violation of 21 U.S.C. § 841 Distribution of 50 grams or more of
Cocaine Base;
Count 4 – violation of 21 U.S.C. § 841 Distribution of Marijuana;
Counts 7 and 8 – violation of 21 U.S.C. § 843(b) Use of a Communication
Facility to facilitate the Distribution of 500 grams or more of Cocaine.


Sentencing

The statutory penalties for the Counts of Convictions were as follows:

Count 1 – (cocaine) not less than 10 years and not more than life;
Counts 2, 5 and 6 – (cocaine) not more than 30 years;
Count 3 - (cocaine base crack) mandatory life imprisonment;
Count 4 – (marijuana) not more than 10 years;
Counts 7 and 8 – (cocaine) not more than 8 years.

        According to the PSR, the amount of drugs involved in the commission

of the drug offenses, which were grouped, when converted to marijuana, was

found to be 4,466.56 kilograms. Count 3 of the Superseding Indictment, which

charged distribution of 50 grams or more of cocaine base, involved 124.7 grams

of cocaine base crack. The cocaine for which he was responsible amounted to


1
 Alexander had a 1992 Possession with Intent to distribute cocaine conviction from ND Illinois; a 1991 Dealing in
cocaine conviction in Lake County; and a 1989 Possession of Cocaine conviction out of Lake County, Indiana.
(PSR 43-47)
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 3 of 16


9.856 kilograms of cocaine. (PSR 11, 24 and Addendum) The 2005 version of

the Sentencing Guidelines was utilized. The converted amount of all drugs to

marijuana was between 3,000 and 10,000 kilograms, setting Alexander’s base

offense level at 34. Alexander was assessed 2 points for use of a dangerous

weapon, and another 2 points for obstructing justice for testifying falsely at his

trial. His adjusted offense level was 38. However, Alexander was determined

to be a Career Offender, under U.S.S.G. § 4B1.1. A person who qualifies as a

Career Offender facing a maximum term of imprisonment of life is given a base

offense level of 37. In this case, Alexander’s offense level for his drug offense

was greater than his career offender base offense level, so his total offense level

was determined to be a 38. With a criminal history category of VI, Alexander

was facing a guideline range of imprisonment of 360 months to life. (PSR 76)2

        On February 24, 2006, Alexander was sentenced to: 120 months on

Counts 1, 2, 4, 5, and 6, a term of life on Count 3, and 96 months on Counts 7

and 8, all to run concurrently. (D.E. 259) Judgement was entered on February

28, 2006. (D.E. 260)




2
  Even if Alexander’s drug amount was reduced and his offense level was somehow determined to be less than 38,
the Career Offender base offense level would have been 37 and VI, and carried the same guideline range of
imprisonment of 360 months to life.
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 4 of 16


Post Trial

Appeal

      Alexander filed an appeal, and his conviction was affirmed in United

States v. Moon and Alexander, 512 F.3d 359 (7th Cir. 2008). (D.E. 261) The

main issue addressed on appeal was whether the chemist had violated the

Confrontation Clause when testifying that the substance seized from the

defendant was cocaine. 512 F.3d at 360. The Seventh Circuit found that the

chemist had not violated the Sixth Amendment. 512 F.3d at 362. It further

found that while the defendants had raised “many other issues, [] the only one

that requires discussion is whether the evidence supports the jury’s verdict

that Alexander and Moon conspired to distribute cocaine.” Id. The Court found

that the “evidence was sufficient to allow a reasonable jury to infer that Moon

and Alexander were joint venturers.” Id. at 364. Alexander filed a § 2255

motion, which the District Court denied, and he was denied a certificate of

appealability. (D.E. 311, 315, 319) Alexander filed an appeal but it too was

denied. (D.E. 341)

Sentence Reduction

      On December 12, 2011, Alexander filed a motion for a reduction of his

sentence based on 18 U.S.C. § 3582. (D.E. 330) The District Court, Judge

Lozano, denied Alexander’s motion since he was a career offender. The Court

found that Amendment 750 did not affect his sentence because his sentencing
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 5 of 16


range remained at 360 to life, and since his range had not been lowered, the

Court had no jurisdiction to modify his sentence. (D.E. 336) Alexander sought

reconsideration of the denial, which the District Court denied on April 4, 2012.

(D.E. 345) United States v. Alexander, 2012 WL 12887932 (N.D. IN).

Alexander filed an appeal of the denial of his motion for reduction. (D.E. 346)

The appeal was dismissed on August 31, 2012, after Alexander failed to timely

file his docketing fee. (D.E. 357). Alexander then filed another motion to reduce

his sentence on January 14, 2013, which the District Court denied on January

16, 2013. (D.E. 159); United States v. Alexander, 2013 WL 12130321 (N.D. IN).

Alexander appealed this decision. (D.E. 360) On July 22, 2013, the Seventh

Circuit Court of Appeals affirmed the District Court’s denial of Alexander’s

motion to reduce his sentence because he was a career offender and as such,

he could not file a successive motion. (D.E. 363); United States v. Alexander,

505 Fed. Appx. 601 (7th Cir. 2013).

First Step Act

      On December 21, 2018, the First Step Act was enacted into law. Section

404 of the First Step Act makes retroactive the portions of the Fair Sentencing

Act of 2010 (“Fair Sentencing Act”) that lowered the threshold quantities

triggering different statutory penalties for certain offenses involving cocaine

base (crack cocaine).
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 6 of 16


      Alexander has requested appointment of counsel on January 2019. (D.E.

389) The matter was referred to the Federal Community Defender’s Office,

but they subsequently withdrew as Alexander indicated he no longer desired

to have them represent him. (D.E. 395) The U.S. Probation Officer prepared

an Addendum in light of the Fair Sentencing Act as applied to Alexander

pursuant to the First Step Act. (D.E. 394) The Probation Officer found that

since the amount of cocaine base involved in Count 3 was 124.7 grams, the

application of the Fair Sentencing Act would reduce that statutory penalty to

not less than 10 years and not more than life. When the Probation Officer

recalculated the amount of drugs involved in the offenses of conviction to be

2,417.56 kilograms of converted drug weight, Alexander’s adjusted offense

level was reduced to a 34. However, at the time of sentencing, Alexander was

also determined to be a Career Offender. A base offense level for Career

Offenders is found in U.S.S.G. § 4B1.1 and is determined by looking to the

statutory maximum for the offenses of conviction.        Alexander’s statutory

maximum term of imprisonment remains at life - not only on Count 3, the

cocaine base crack, but also on Count 1, the cocaine conspiracy. An offense level

of 37 and criminal history VI reveals that Alexander’s sentencing guideline

range remains unchanged at 360 to life. Therefore, even with the application

of the Fair Sentencing Act/First Step Act, the calculations bear out that
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 7 of 16


Alexander’s sentencing guideline is the same as it was at the time of

sentencing.

      In his Motion, Alexander asks the Court to reduce his sentence under

Section 404 of the First Step Act. He believes that application of the Act

reduces his offense level to 24 (D.E. p. 5, 7) and he believes his sentencing

guideline based on the amount of cocaine base crack puts him at 168 to 210

months. He is seeking a resentencing, because he believes the application of

the Fair Sentencing Act changes his statutory penalty from life to 5- 40 years.

Unfortunately, Alexander’s position is not correct and results in no reduction

in his sentence.

Statutory Penalty

      Alexander is correct in that the First Step Act is not about the guidelines,

it’s about the statutory penalties he faced based on his convicted offenses.

(D.E. 397 p. 4) Alexander admits he was responsible for 125 grams of cocaine

base and that a statutory penalty of 5-40 years is the statutory penalty for

distributing 28 grams or more but less than 280 grams. (D.E. 397 p. 1-2) The

crack cocaine amount was the quantity for only the offense in Count 3.

Alexander appears to forget or ignore that he was also convicted of cocaine and

marijuana related charges of distribution, using a telephone facility and

conspiracy. The total amount of drugs which set his base offense level of 34

included 4,446.56 kilograms of marijuana, and this amount now is 2,417.56
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 8 of 16


kilograms of converted drug weight would sets his base offense level at 30, not

24. However, any calculation based on drug quantity is of no consequence

because Alexander was determined to be a career offender.

      What Alexander also appears to ignore is that application of the Fair

Sentencing Act only applies to cocaine base crack offenses of conviction. So, he

is correct in the sense that his statutory penalty would have started at 5 – 40

years. What he forgot to address is the fact that the government had filed an

851 relying on his prior convictions. Alexander does admit in his Objection to

the FSA Report that “the government filed an 851 notice with two or more prior

convictions.” (D.E. 399 p.2) This filing results in an enhancement of his

statutory penalty for Count 3 to not less than 10 years and not more than life

imprisonment under 21 U.S.C. § 841(b)(1)(B)(iii).

      Alexander also ignores that he was determined to be a Career Offender

in computing his sentencing guideline calculation. While the application of the

Fair Sentencing Act does reduce his statutory penalty on Count 3 from life to

10 years to life, it does not affect his Career Offender determination nor

computation under U.S.S.G. § 4B1.1. The fact is that Alexander’s statutory

maximum term of imprisonment is still life - not only on Count 3, the cocaine

base crack, but also on Count 1, the cocaine conspiracy. This maximum penalty

sets Alexander’s offense level of 37 and criminal history category of VI, so he

is looking at a guideline range of 360 months to life. This is the same range he
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 9 of 16


was facing before.    Since Alexander’s sentencing guideline range remains

unchanged at 360 to life, he is ultimately afforded no relief from the application

of the First Step Act. United States v. Clay, 2019 WL 1338892 (C.D. Ky March

25, 2019); See United States v. Fisher, 2019 WL 1320047 (E.D. Ky March 22,

2019); United States v. Jackson, 2019 WL 1601492 (W.D. Virginia April 15,

2019). Therefore, his motion should be denied.

      Even if the Court were to find that Alexander is somehow eligible for

consideration under the First Step Act, the government recognizes that the

Court has full discretion when reducing a sentence. (See Section 404(c) of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat 5194: “Nothing in this

section shall be construed to require a court to reduce any sentence pursuant

to this section.”). “This language vests discretion in the sentencing court to look

at the facts and procedural history of each case when deciding whether to

exercise discretion to reduce a sentence.” United States v. Haynes, 2019 WL

1430125, at *2.

      Here, the Court should exercise its discretion by denying Alexander’s

motion because of his career offender status. If the Fair Sentencing Act had

been in effect at the time of the original sentence and the government had

presented its case subject to the Fair Sentencing Act requirements, Alexander

would still have been subject to a maximum statutory range of life

imprisonment for Counts 1 and 3. This would lead to the same calculation of
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 10 of 16


 a base offense level of 37 due to his career offender status, which would lead to

 the same guideline range calculation of 360 to life. When the trial court Judge

 had sentenced Alexander, he imposed a life sentence.           The Sentencing

 Guideline range at that time was 360 to life based on his career offender status.

 When given the chance to reduce the sentence in 2011, the District Court

 refused to do so based on Alexander’s status as career offender. (D.E. 336) The

 District Court also refused to reconsider its position citing to Seventh Circuit

 precedent recognizing that the crack amendments did not affect a career

 offender’s applicable guideline range. The Court found that the application of

 the Amendment would “still result in a recommended sentencing range of 360

 months to life imprisonment.” (D.E. p. 3 and United States. Alexander, 2013

 WL 12130321) Since Alexander’s sentencing range was not lowered and was in

 fact the same under an offense level of 37 or 38, Alexander’s motion was denied.

 (D.E. 336, p.3) The Seventh Circuit affirmed the District Court’s denial in

 May 2013. United States v. Alexander, 505 Fed.Appx. 601 (7th Cir. 2013).

 Alexander is still a career offender facing the same range, 360 to life

 imprisonment, and thus his sentence should not be reduced.

 Resentencing

       If the Court were to consider a reduction, the government’s position is

 that the First Step Act does not authorize a full resentencing, nor a re-

 determination of a defendant’s career offender status.
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 11 of 16


       In his pro se motion, Alexander asks for relief under Section 404, but

 then couches his request in terms of a resentencing. It appears what he desires

 is a reduced sentence. To the extent his request encompasses a resentencing,

 that request should be denied. Section 404(b) of the First Step Act provides

 that the court may “impose a reduced sentence as if sections 2 and 3 of the Fair

 Sentencing Act of 2010 . . . were in effect at the time the covered offense was

 committed.” (emphasis added) This does not give courts the authority to

 conduct a full resentencing, but to only impose a reduced sentence if the

 defendant is eligible for such a reduction. In this case, the government has

 proven that Alexander is not entitled to a reduced sentence.

       This Court is also without jurisdiction to reduce or modify Alexander’s

 sentence because as a career offender, his sentencing range has not been

 lowered by any Sentencing Guideline Amendment made retroactive by the

 Sentencing Commission. Alexander 2012 WL 12887932 and Alexander, 505

 Fed.Appx. 601 (7th Cir. 2013); See also United States v. Redd, 630 F.3d 649,

 650 (7th Cir. 2011) and United States v. Beard, 745 F.3d 288 (7th Cir.

 2014).(“[o]nce the district judge makes a decision, Rule 35 applies and curtails

 any further power of revision, unless the Commission again changes the

 Guidelines and makes that change, too retroactive); United States v. Forman,

 553 F.3d 585, 588 (7th Cir. 2009).
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 12 of 16


       Further, the government contends a resentencing is not provided for in

 the First Step Act. Contrary to Alexander’s assertions, the Act speaks in terms

 of a reduced sentence, not a resentencing. In Dillon v. United States, 560 U.S.

 817 (2010), the Supreme Court considered the analogous situation of sentence

 reductions authorized under 18 U.S.C. § 3582(c)(2). There, the Supreme Court

 examined the text of the statute and determined that Congress had “intended

 to authorize only a limited adjustment to an otherwise final sentence and not

 a plenary resentencing proceeding.” Id. at 825-26. The same reasoning applies

 to the First Step Act. The First Step Act applies only to a narrow group of

 defendants who committed violations before the enactment of the Fair

 Sentencing Act and whose statutory penalties were modified by the Fair

 Sentencing Act, and it gives courts the discretion to impose a reduced sentence

 for this narrow group of defendants. Nothing in the First Step Act authorizes

 courts to conduct a plenary resentencing. See United States v. Glover, No. 95-

 08021-CR, 2019 WL 1562833, at *10 (S.D. Fla. April 11, 2019) (finding that the

 defendant is not entitled to a full resentencing); United States v. Rivas, 2019

 WL 1746392 (E.D. Wisc. April 18, 2019).
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 13 of 16


 Career Offender Status

       In his Objection to the FSA Report, Alexander simply concludes that

 under the First Step Act he would no longer be eligible as a career offender

 because his prior dealing felony no longer qualifies as a predicate offense. (DE

 399 p. 2) Alexander’s claim has no merit.

       Alexander, who was sentenced in 2006, is attempting to use a section of

 the First Step Act as a way to undue his career offender status, a status he

 either failed to challenge before or was not successful in challenging.

 Alexander’s use of the First Step Act to affect his career offender status simply

 lacks merit. Alexander argues that his dealing offense noticed in the 851 filing

 does not qualify as a predicate offense and therefore he does not have two prior

 convictions that make him eligible as a career offender. The definition he

 alleges applies, is a definition in Section 401 of the First Step Act which affects

 statutory enhancements under the penalty provisions of 21 U.S.C. § 841. This

 Section in the First Step Act does not apply nor affect career offender status or

 determinations. Career Offender determinations are made pursuant to the

 Sentencing Guidelines, particularly section U.S.S.G. §§ 4B1.1 and 4B1.2.

 Further, Alexander cannot obtain relief from a provision of the First Step Act

 which does not apply to him. Section 401, which changed the definition of

 qualifying predicate offenses used to enhance a statutory mandatory minimum

 penalty, specifically states, “[t]his section, and the amendment made by this
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 14 of 16


 section, shall apply to any offense that was committed before the date of the

 enactment of this Act, if a sentence for the offense has not been imposed as of

 such date of enactment.” 401(c) (emphasis added) Section 401 of the First Step

 Act do not apply to relief under Section 404, and do not apply by definition to

 afford Alexander the relief he seeks.

       Additionally, the First Step Act does not grant a court authority to revisit

 career offender designations. The First Step Act applies to only a narrow group

 of defendants as described in the statute, and it provides only a limited type of

 relief. It does not provide a means for defendants seeking a reconsideration of

 their career offender status or any other aspect of their sentence other than

 their statutory penalty upon application of the Fair Sentencing Act of 2010. If

 Alexander wishes to challenge his sentence based on a different determination

 of his career offender status, the proper method to seek relief is by filing a

 petition under 28 U.S.C. § 2255. Since this may be a second or successive

 petition, Alexander would have to seek permission from the Court of Appeals

 before filing his petition.   The Court is without jurisdiction to make this

 determination.
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 15 of 16


 Conclusion

       For the reasons stated above, the Government respectfully requests that

 the Court deny the pro se Alexander’s motion to reduce his sentence.

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH II
                                    UNITED STATES ATTORNEY



                              By:   /s/ Tina L. Nommay
                                    Tina L. Nommay
                                    Assistant United States Attorney
                                    E. Ross Adair Federal Building and
                                     United States Courthouse
                                    1300 South Harrison Street, Room 3128
                                    Fort Wayne, IN 46802
                                    Tel: (260) 422-2595
                                    Fax: (260) 426-1616
                                    Email: Tina.Nommay@usdoj.gov
USDC IN/ND case 2:04-cr-00071-JTM-APR document 401 filed 05/13/19 page 16 of 16


                        CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system. I certify

 that all participants in the case who are registered CM/ECF users received

 service by the CM/ECF system.

       I hereby certify that I have mailed by United States Postal Service the

 document to the following non CM/ECF participants:

       Anthony Alexander
       03709-027
       PO Box 33
       Terre Haute, IN 47808

                                      /s/ Samantha K. Lee
                                      Samantha K. Lee
                                      Supervisory Legal Assistant




 OFFICE OF THE U.S. ATTORNEY
 E. Ross Adair Federal Building and U.S. Courthouse
 1300 South Harrison Street, Room 3128
 Fort Wayne, IN 46802-3489
 Telephone: (260) 422-2595
 Facsimile: (260) 426-1616
